Title: To Thomas Jefferson from Abraham Faw, 4 May 1801
From: Faw, Abraham
To: Jefferson, Thomas


               
                  Sir,
                  Alexandria May 4th: 1801
               
               By the Assumption Law of Congress, an Orphans Court is directed to be established in the County of Alexandria and a Judge of said Court is to be Appointed, the Register informs me it is necessary some Gentleman should be Commissioned, in whose name to Test Letters of Administration &c., If you have not fix’d on a Person better Qualified than myself, you may if you Please Consider me an Applicant, having heretofore resided in Maryland, and been something Conversant in the Orphans Court I consider myself to possess some knowledge of the Business in Testamentary Affairs And shall have no Objection to undertaking the trust, Altho’ no Adequate Compensation Appears to be provided for by the Law, General Smith, and John Thompson Mason Esq’r. are Acquainted with me, to whom please be refered for information.
               I am with Respect Sir, Your Obedient Hble Servt
               
                  
                     A. Faw
                  
               
            